Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This office action is response to 07/11/2022. Claims 1-20 are amended. Claims 1-20 are presented for examination.
Allowable Subject Matter
3.       Claims 1-20 are allowed in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11 and 17, the prior art of record, specifically Tchakarov (US 20020043620 A1) teaches a method for analyzing the carbon dioxide concentration in a sample down hole in a bore hole, comprising: providing a chamber having a piston for defining an initial sample volume in the chamber for containing an initial fluid sample wherein the piston is disposed within the chamber for selectively expanding the chamber initial volume of the chamber and decreasing the pressure within the chamber to decompress the fluid sample; providing a transmitter for discharging infrared light; providing a first sensor for measuring at least one of absorption, transmittance or attenuated total reflectance of infrared light for the fluid sample and for generating a signal representing the carbon dioxide concentration in the fluid sample; and providing a processor for receiving said signal and for determining the fluid sample carbon dioxide concentration (Fig. 2, paragraph 26, FIG. 2, logging tool 10 is shown. Housing 16 is shown as cylindrical tube 32. Initial volume 33 comprises a relatively small space located at one end of tube 32. Moveable cylinder 34 has piston head 36 movable by a suitable means such as moveable device 38).
Prior art of record, Jayabal (US 20200117318 A1) teaches a method, comprising: drilling a well segment using a drilling rig; during the drilling of the well segment, detecting, using first and second sensors, first and second drilling conditions, respectively; receiving, at a first surface location, first and second data streams based on the detected first and second drilling conditions, respectively; receiving a first user input at the first surface location; correlating the first and second data streams based on first user input; generating a first graphical widget based on the correlated first and second data streams; and displaying the first graphical widget on a graphical user interface (GUI). (Fig. 1, and paragraph 15, FIG. 1, a well system (e.g., a drilling rig) 100. The well system 100  land-based drilling rig—however, one or more aspects of the present disclosure are applicable or readily adaptable to any type of drilling rig).
However, the prior arts of record fail to teach, make obvious, or suggest, an apparatus for monitoring a power swivel system, said apparatus comprising: a smart box comprising smart box is associated with a power swivel system comprising a power swivel unit in fluid communication with a hydraulic pump system driven by a motor controlled by an electronic control module (ECM) wherein a rotation sensor associated with said power swivel unit and configured for generating rotation data for said rotating elements; a torque sensor associated with said power swivel system and configured for generating torque data for said rotating elements; a location sensor configured to generate location data for said power swivel system; and wherein said processing device is configured to format said power swivel system data and at least one of store said power swivel data and transfer power swivel system data to said remote device for display on a user interface, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689